McCORD, Circuit Judge.
A tract of land known as “Finley Island” was condemned by the United States under Section 25 of the Tennessee Valley Authority Act of 1933, 48 Stat. 58, 70, 16 U.S.C.A. § 831x. A commission appointed by the District Court held a hearing and entered its award and J. G. Finley and others, the property owners, filed exceptions to the award. Upon a record made up of a transcript of the evidence adduced before the commissioners and a stipulation of the parties, a statutory court of three District Judges heard the exceptions, fixed the value of the property,'and entered its award. The property owners appealed to this court for a de novo determination of the value of the property condemned.
The property taken consisted of an island located in the Tennessee River near Decatur in Limestone County, Alabama. The island was about two miles long, tapering to a maximum width of about one-half mile, and containing approximately 360.1 acres. Levees had been built around the island to prevent the land from being washed by overflow water from the river, and a system of underground-tiles had been installed to drain the lower parts of the island. At the time of the taking of the island all of the land had been cleared with the exception of a 23.5-acre strip of woodland around the banks. The cleared land was used for farming and it is without dispute that it was very productive. The valuation placed upon the property by the witnesses varied widely from $21,870, for the land alone, to $118,000.
We have carefully considered the record and, without regard to the award or findings. of the commissioners and District Judges, we fix the value of the property condemned at $39,905.
An award of $39,905 is made to the property qwners, and a judgment will be entered for this amount.